Title: James Leitch to Thomas Jefferson, 22 February 1818
From: Leitch, James
To: Jefferson, Thomas


                    
                        Dr Sir
                        Charlottesville
Feby "22nd 1818
                    
                    Enclosed you will find the papers You were good enough to let me have the Perusal of. they have been communicated as far as considered prudent & my Opportunity admitted of. It is much to be regretted that any Individual in the Legislature Should be hostile to an Institution that promises so much for the Public good   respectfully
                    
                         your Friend
                        Jas Leitch
                    
                